DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I encompassing claims 1-10 in the reply filed on  May 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-16 are withdrawn as being drawn to a nonelected subject matter or groups.

Claim Objections
Claims 7-8 is objected to because of the following informalities:  
Referring to claims 7-8, the limitation “wherein a first conductive pattern and a second conductive pattern are, as the conductive pattern” is unclear or indefinite. 
Specification states, “ two conductive patterns 20A, 20B are formed on the flexible insulating base member 10. The conductive pattern 20A and the conductive pattern 20B”; therefore, a first conductive pattern and a second conductive pattern are, conductive patterns, not consider as the conductive pattern; according to specification, a conductive pattern only defines a only one pattern either 20A or 20B while conductive patterns  define 20A and 20B.
Therefore claim 7-8 are unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  Fjelstad et al. (US20050133922, hereinafter Fjelstad).
Referring to claim 1,  Fjelstad discloses a catheter flexible printed wiring board (figures 1A-1C) comprising: 
a long flexible insulating base member (101 in Figure 1A-1C) having a tip end portion (a tip narrow end portion of 101) and a base end portion (a base wide portion of 101); and 
a conductive pattern (102 at Z) formed on the flexible insulating base member and extending from the base end portion to the tip end portion (the base wide portion  to tip narrow portion of 101), 
wherein the conductive pattern at the base end portion is wider than the conductive pattern at the tip end portion (see W1 and W2 in figure 1A) and thicker than the conductive pattern at the tip end portion (see T1 and T2 in figure 1B).

Referring to claim 2,  Fjelstad discloses the catheter flexible printed wiring board according to claim 1. wherein a width of the conductive pattern increases from the tip end portion toward the base end portion. and a thickness of the conductive pattern increases from the tip end portion toward the base end portion (see rejection of claim 1).
Referring to claim 4,  Fjelstad discloses the catheter flexible printed wiring board according to claim 1, wherein a width of the flexible insulating base member decreases from the base end portion toward the tip end portion (see 101 in  figure 1B of Fjelstad).

Referring to claim 7,  Fjelstad discloses the catheter flexible printed wiring board according to claim 1, wherein a first conductive pattern and a second conductive pattern are, as the conductive pattern, formed on the flexible insulating base member, and an interval between the first conductive pattern and the second conductive pattern is substantially constant ( see at 102 in figure 1A wherein a portion of adjacent pattern 102 are constant) .

Referring to claim 8,  Fjelstad discloses the catheter flexible printed wiring board according to claim 1, wherein a first conductive pattern and a second conductive pattern are, as the conductive pattern, formed on the flexible insulating base member, and an interval between the first conductive pattern and the second conductive pattern decreases from the base end portion toward the tip end portion ( see 102 at Z section in figure 1A wherein a portion of adjacent pattern 102 are decrease ).

Referring to claim 9,  Fjelstad discloses the catheter flexible printed wiring board according to claim 1, wherein the flexible insulating base member is integrally formed (see figure 1A of Fjelstad) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fjelstad and further in view of  Yamamoto et al. (US20060055021, hereinafter Yamamoto).


Referring to claim 3, Fjelstad discloses the catheter flexible printed board according to claim 1, but fails to disclose wherein a thickness of the conductive pattern at the tip end portion is equal to or less than 1.5 times as large as a width of the conductive pattern at the tip end portion.

Yamamoto discloses wherein a thickness of the conductive pattern at the tip end portion is equal to or less than 1.5 times as large as a width of the conductive pattern at the tip end portion (paragraph 0036 states that a thickness to width ratio of conductor is less than 1).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the catheter flexible printed board have a conductive pattern as taught by Yamamoto because this type of arrangement would improve reliability by minimizing cracks or raptures of the conductor.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fjelstad and further in view of  Lin et al. (US20170131809, hereinafter Lin) and (AAPA, Applicant admitted prior art).

Referring to claim 5,  Fjelstad discloses the catheter flexible printed board according to claim 1, but fails to disclose wherein an electrode is attached to a tip end of the conductive pattern, and a pad electrically connected to a high-frequency generation device is provided at a base end of the conductive pattern.
Lin discloses an electrode is attached to a tip end of the conductive pattern, and a pad electrically connected to a high-frequency generation device is provided at a base end of the conductive pattern (see figure 6 wherein circuits 600, 620 or  630 having pad at base end of conductive pattern line and electrode at tip end of conductive pattern).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the catheter flexible printed board have electrode and pad arrangement opposite sides of conductive pattern as taught by Lin. Because this type of arrangement would provide biger contact area at end of conductive pattern to electrically and mechanically communicate with adjacent electronic components.
AAPA in related art section of applicant invention discloses an electrode catheter (also called an ablation catheter) used for, e.g., treatment for abnormal cardiac rhythm. An electrode for applying high-frequency current to ablate a body tissue is provided at a tip end of the electrode catheter. According to the electrode catheter described in JP-A-9-308638, the electrode is electrically connected to a high-frequency generation device via a conductive wire. According to the electrode catheter described in Japanese Patent No. 5253535, an FPC substrate (also called a flexible substrate or a flexible printed wiring board) is arranged1 in an insulating tube member. A contact layer formed on the FPC substrate forms a ring-shaped electrode. Note that the electrode at the tip end is connected to a conductive wire as in JP-A-9-308638. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the catheter flexible printed board have electrode consider as electrode pad connected to as taught by AAPA Because this type of arrangement used for treatment for abnormal cardiac rhythm. An electrode for applying high-frequency current to ablate a body tissue is provided at a tip end of the electrode catheter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fjelstad and further in view of  Lin et al. (US20170131809, hereinafter Lin).

Referring to claim 6,  Fjelstad discloses the catheter flexible printed board according to claim 1, but fails to disclose a head portion having a pad for mounting a sensor, wherein the head portion extends from the tip end portion, and the pad is electrically connected to the conductive pattern.
Lin discloses a head portion having a pad for mounting a sensor, wherein the head portion extends from the tip end portion, and the pad is electrically connected to the conductive pattern (see figure 8 wherein circuits 800 and 820 having a head portion having pad at tip end portion electrically connected to conductive pattern intended to use to mount sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to modify the catheter flexible printed board have electrode and pad arrangement opposite sides of conductive pattern as taught by Lin. Because this type of arrangement would provide bigger contact area at end of conductive pattern to electrically and mechanically communicate with adjacent electronic components.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847